IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM T. MORRISON, JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3835

JACKSON COUNTY, BOARD OF
COMMISSIONERS,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

William T. Morrison, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is dismissed as moot.

ROBERTS, C.J., MAKAR and M.K. THOMAS, JJ., CONCUR.